199 F.2d 664
UNITED STATES of America ex rel, Leonard HABERMANN, Relator-Appellant,v.Walter B. MARTIN, as Warden of Attica State Prison,Respondent-Appellee.
No. 112, Docket 22505.
United States Court of Appeals Second Circuit.
Argued Nov. 10, 1952.Decided Nov. 10, 1952.Writ of Certiorari Denied Jan. 19, 1953.See 73 S.Ct. 389

Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Appeal dismissed in open court on motion made by counsel for appellee to dismiss the appeal.


2
Leonard Habermann, pro se.


3
Nathaniel L. Goldstein, Atty. Gen. of New York (Vincent A. Marsicano, Asst. Atty. Gen. of New York, of counsel), for appellee.